NO. 12-12-00182-CR

                      IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                  TYLER, TEXAS

NATALIE JOHNSON,                               §           APPEALS FROM THE 217TH
APPELLANT

V.                                             §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §           ANGELINA COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Natalie Johnson appeals her conviction for aggravated sexual assault of a child, for which
she was sentenced to imprisonment for twenty-five years. Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Thereafter, Appellant filed a pro se
brief. We affirm.


                                        BACKGROUND
       Appellant was charged by indictment with aggravated sexual assault of a child. Appellant
pleaded “guilty” as charged. The trial court accepted Appellant’s plea, and the matter later
proceeded to a trial on punishment. Following the trial on punishment, the trial court sentenced
Appellant to imprisonment for twenty-five years. This appeal followed.


                       ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant’s Anders brief presents a chronological summation of the procedural
history of the case and further states that Appellant’s counsel is unable to raise any arguable issues
for appeal.
       Thereafter, Appellant filed a pro se brief in which she raised the following issues:1 (1) she
received ineffective assistance of counsel; (2) her “guilty” plea was not entered voluntarily; (3) her
Sixth Amendment right to confrontation was violated; (4) she was not provided ample opportunity
to review the presentence investigation report (PSI); (5) no witnesses were called to testify
concerning the PSI’s contents; (6) the trial court improperly relied on the PSI in determining
Appellant’s sentence; (7) the trial court failed to conduct an in-camera interview with the victim;
and (8) her sentence amounted to cruel and unusual punishment. We have reviewed the record
for reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
Crim. App. 2005).


                                                    CONCLUSION
       As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted and the trial court’s judgment is affirmed.
       As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
her of her right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for

       1
           In the interest of justice, we have construed liberally the issues presented in Appellant’s brief.

                                                            2
discretionary review on her behalf or she must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered June 19, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                             JUNE 19, 2013


                                         NO. 12-12-00182-CR


                                       NATALIE JOHNSON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the 217th Judicial District Court
                         of Angelina County, Texas. (Tr.Ct.No.2011-0504)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      4